UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4403



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LUIS F. ROBLEDO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:05-cr-00405-GRA)


Submitted: November 15, 2006              Decided:   November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Isaac Louis Johnson, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Luis F. Robledo appeals his conviction and sentence

imposed for conspiracy to possess with intent to distribute five

kilograms or more of cocaine after pleading guilty. Counsel has

filed an Anders v. California, 386 U.S. 738 (1967), brief and

Robledo has not filed a pro se supplemental brief.        The Government

elected not to file a reply brief.          Counsel raises issues of

whether Fed. R. Crim. P. 11 was complied with in accepting the

factual basis for Robledo’s plea and whether his sentence was

reasonable.   We affirm.

          Because   Robledo   did   not   move   in   district    court    to

withdraw his guilty plea, this court reviews his challenge to the

adequacy of the Rule 11 hearing for plain error.                 See United

States v. Martinez, 277 F.3d 517, 524-25 (4th Cir. 2002).          Prior to

accepting a guilty plea, the trial court must ensure the defendant

understands the nature of the charges against him, the mandatory

minimum and maximum sentences, and various other rights, so it is

clear that the defendant is knowingly and voluntarily entering his

plea.   The court must also determine whether there is a factual

basis for the plea.        Fed. R. Crim. P. 11(b)(1), (3); United

States v. DeFusco, 949 F.2d 114, 116, 120 (4th Cir. 1991).                Our

review of the plea hearing transcript reveals that the district

court conducted a thorough Rule 11 colloquy that assured that




                                - 2 -
Robledo’s plea was supported by an adequate factual basis and was

both knowing and voluntary.

          This court reviews the imposition of a sentence for

reasonableness.    United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).   After    Booker,   courts   must   calculate   the   appropriate

guideline range, making any appropriate factual findings.         United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).         The court

then should consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006), and determine an appropriate sentence.         Davenport,

445 F.3d at 370. A sentence imposed within the properly calculated

guideline range is presumptively reasonable.            United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006). If a court imposes a sentence outside the guideline range,

it must state its reasons for doing so.       Hughes, 401 F.3d at 546.

Because the district court adequately explained the basis for its

sentencing decision, taking into consideration Robledo’s arguments,

we conclude that the resulting 51-month sentence was reasonable.

See United States v. Montes-Pineda, 445 F.3d 375, 380 (4th Cir.

2006), petition for cert. filed, ___ U.S.L.W. ___ (U.S. July 21,

2006) (No. 06-5439); Green, 436 F.3d at 457.             Accordingly, we

affirm Robledo’s sentence.




                                 - 3 -
           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm Robledo’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 4 -